DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022 has been entered.
Claim Rejections - 35 USC § 103
Claims 16-24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sukhadia et al. (US 9,181,370) in view of Yamashita (2002/0177005) for the same rationale as set forth in the previous Nonfinal Office Action mailed July 8, 2021.
Response to Arguments
Applicant's arguments filed February 17, 2022 have been fully considered but they are not persuasive.
Applicants argue, “the combination of Sukhadia and Yamashita is improper because the Office Action relies on information gleaned solely from Applicant’s   specification”.  The Office strongly disagreed.
Designing a catalyst composition by combining two or more catalyst components selected from metallocene catalyst, Ziegler catalyst, non-metallocene multidentate 

    PNG
    media_image1.png
    67
    82
    media_image1.png
    Greyscale
   (A) 	and	
    PNG
    media_image2.png
    125
    223
    media_image2.png
    Greyscale
    (B) ,
Sukhadia’s Metallocene B meets the limitations of catalyst component B of the instant claims.  While Sukhadia does not exemplified a bridged bis(tetrahydroindenyl) ligand containing metallocene component (A), Sukhadia’s teaching of Cp to be selected from tetrahydroindenyl suggests a bridged bis(tetrahydroindenyl) metallocene.  And Bridged bis(tetrahydroindenyl) metallocene is conventionally used for providing low density ethylene copolymer as disclosed in Yamashita. 
	Contrary to Applicants assertion of “the combination of Sukhadia and Yamashita is improper because the Office Action relies on information gleaned solely from Applicant’s specification”, the claimed combination of binary metallocene catalyst is with the scope of Sukhadia’s teaching and conventional.  
In the absence of any showing of criticality and unexpected results, the rejections under 35 U.S.C. 103 of the record are still deemed proper and thus maintained.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/           Primary Examiner, Art Unit 1763